                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                      AT CHATTANOOGA

  KELSEY WILSON,                                     )
                                                     )
         Plaintiff,                                  )
  v.                                                 )
                                                     )
  HAMILTON COUNTY GOVERNMENT,                        ) No. 1:20-cv-0016-TRM-CHS
                                                     )
  DEPUTY DANIEL WILKEY, in his capacity as a         ) Judge McDonough
  deputy sheriff for Hamilton County                 ) Magistrate Judge Steger
  Government and, in his individual capacity,        )
                                                     )
         Defendants.                                 )



                                 ANSWER OF HAMILTON COUNTY


        Hamilton County Government (“Hamilton County” or “the County”), shows the following

 in Answer to the Complaint (Doc. 1-1) against it:

                                         INTRODUCTION

        1.      Paragraphs 1 and 2 of the Complaint are admitted as to the Plaintiff bringing this

 action. All allegations of wrongdoing by the County, however, are denied.

        2.      Without the aid of discovery, Hamilton County can neither admit nor deny

 Paragraph 3 of the Complaint and strict proof is demanded.

        3.      Paragraph 4 of the Complaint is denied.

        4.      Without the aid of discovery, Hamilton County can neither admit nor deny the

 allegations contained in Paragraph 5 of the Complaint. All allegations of wrongdoing by the

 County, however, are denied.


                                            Page 1 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 1 of 9 PageID #: 107
            5.      Paragraph 6 of the Complaint is admitted as to the action; however jurisdiction is

 also appropriate for this Court and the matter was therefore removed to this Court.

            6.      Paragraph 7 of the Complaint is admitted. Without the aid of discovery, Hamilton

 County can neither admit nor deny Paragraph 7a of the Complaint, and strict proof is demanded;

 Paragraph 7b is denied as to the residences of the individual Defendants but is admitted as to

 their employment with the Hamilton County Sheriff’s Office; and Paragraph 7c is admitted.

            7.      Without the aid of discovery, Hamilton County can neither admit nor deny the

 allegations contained in Paragraph 8 1 of the Complaint, and strict proof is demanded.

            8.      Paragraph 8 2 of the Complaint is admitted. Paragraphs 8a and 8b of the Complaint

 are admitted in part and denied in part. It is admitted that Hamilton County provides funding for

 the HCSO. It is denied, however, that Hamilton County provides rules and regulations for the

 operation of the HCSO or that it provides oversight as to hiring, training, discipline or retention

 of HCSO personnel.

            9.      Paragraph 9 of the Complaint is denied as stated. The Hamilton County Sheriff’s

 Office is created by statutes enacted by the Tennessee legislature, and not Hamilton County,

 Tennessee. Paragraphs 9a through 9d of the Complaint contain legal conclusions to which no

 response is required. All allegations of wrongdoing as to the County, however, are denied.

            10.     Paragraph 10 of the Complaint is admitted as to the Plaintiff bringing suit;

 however, all allegations of wrongdoing on the part of the County are denied.




 1
     The Complaint contains two paragraphs numbered 8. This response is to the first paragraph 8.
 2
     The Complaint contains two paragraphs numbered 8. This response is to the second paragraph 8.

                                                    Page 2 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 2 of 9 PageID #: 108
            11.     Paragraph 11 of the Complaint is admitted as to the employment of the individual

 Defendants and the nature of the suit. Without the aid of discovery, however, Hamilton County

 can neither admit nor deny whether Wilkey acted in the course and scope of his duties relative

 to this incident, and strict proof is demanded. All allegations of wrongdoing by the County,

 however, are denied.

                                                 FACTUAL BASIS

            12.     Without the aid of discovery, Hamilton County can neither admit nor deny the

 allegations contained in Paragraphs 12 through 51 3 of the Complaint, and strict proof is

 demanded. All allegations of wrongdoing by the County, however, are denied.

            13.     Paragraphs 52 through 56 of the Complaint contain conclusory allegations

 previously made in a completely unrelated matter, and to which Hamilton County and/or other

 defendants appropriately responded through individual answers to a complaint; therefore, no

 response is required here. Further, the allegations are either mischaracterizations of events or

 are simply incorrect statements, which have been and are presently denied.

            14.     Paragraphs 57 through 64 of the Complaint contain conclusory allegations

 previously made in a completely unrelated matter, and to which Hamilton County and/or other

 defendants appropriately responded through individual answers to a complaint; therefore, no

 response is required here. Further, the allegations are either mischaracterizations of events or

 are simply incorrect statements, which have been and are presently denied. Additionally,

 criminal prosecutions are handled by the State of Tennessee over which Hamilton County has no




 3
     The Complaint contains two (2) paragraphs numbered 44. The response applies to both paragraphs.

                                                   Page 3 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 3 of 9 PageID #: 109
 control. In further response, Hendrix’ death occurred as the result of his failure to comply with

 law enforcement commands.

        15.     Paragraphs 65 through 75 of the Complaint state conclusory allegations based

 upon newspaper accounts which are incomplete. One matter is currently under investigation by

 outside agencies, and the deputy involved has yet to have the benefit of the completion of any

 investigation(s), much less the benefit of due process. Although the other matter is the subject

 of pending civil litigation, Deputy Kilpatrick was exonerated by the Tennessee Bureau of

 Investigation., and it was further determined that he had not violated any policies or procedures

 of the Hamilton County Sheriff’s Office.

        16.     Paragraph 76 of the Complaint is admitted.

        17.     Paragraph 77 of the Complaint is admitted; however, the Plaintiff has taken the

 statement out of context. Further, the remarks were made on or about January 14, 2012, to the

 Brainerd Kiwanis Club, regarding dealing with gangs. At the same meeting, he further mentioned

 the need to prevent young people from getting into gangs in the first place.

        18.     Paragraphs 78 and 79 of the Complaint is admitted. Any statement regarding Blake

 Kilpatrick is unrelated to this matter. The statements made by Sheriff Hammond at the press

 conference scheduled by District Attorney General Neal Pinkston were made based on the

 information in his possession at that time. The Sheriff further stated that an Internal Affairs

 investigation was being conducted, and that he was committed to the transparency and

 accountability of the Sheriff’s Office and its personnel.

        19.     Paragraph 80 of the Complaint contains conclusory allegations previously made

 by a plaintiff in a completely unrelated matter while Wilkey was employed by a different law


                                             Page 4 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 4 of 9 PageID #: 110
 enforcement agency. That matter was resolved by both a Rhea County Sheriff’s Office Internal

 Affairs investigation finding that Deputy Wilkey had not violated any policies or procedures and

 findings by the Tennessee Bureau of Investigation that exonerated Wilkey. Paragraph 80a of the

 Complaint is denied.

        20.    Paragraph 81 of the Complaint is denied.

        21.    Paragraph 82 of the Complaint is admitted; however, it is noted that Deputy

 Wilkey has not yet had the complete benefit of due process relative to those charges which are

 unrelated to this matter. Paragraph 82a is denied.

        22.    Paragraphs 83 and 84 contain legal conclusions to which no response is required.

 Any alleged wrongdoing on the part of the County, however, is denied.

        23.    Without the aid of discovery, Hamilton County can neither admit nor deny

 Paragraph 85 of the Complaint, and strict proof is demanded.

        24.    Paragraph 86 of the Complaint is denied.

        25.    Paragraphs 87 and 88 of the Complaint are admitted upon information and belief.

        26.    Without the aid of discovery, Hamilton County can neither admit nor deny

 Paragraph 89 of the Complaint, and strict proof is demanded.

        27.    Paragraph 90 of the Complaint contains legal conclusions to which no response is

 required. Any alleged wrongdoing on the part of the County, however, is denied.

        28.    Paragraph 91 of the Complaint is denied.

        29.    No response is required of Hamilton County to Paragraph 92 of the Complaint.

 Any alleged wrongdoing on the part of the County, however, is denied.




                                           Page 5 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 5 of 9 PageID #: 111
            30.     Paragraphs 93 through 96 of the Complaint of the Complaint contain legal

 conclusions to which no response is required. Any alleged wrongdoing on the part of the County,

 however, is denied.

            31.     Paragraphs 97 through 107 4 of the Complaint are denied.

            32.     Paragraph 107 5 of the Complaint is admitted as to the Plaintiff filing suit. Any

 alleged wrongdoing by the County, however, is denied.

            33.     No response is required of Hamilton County to Paragraph 108 of the Complaint.

 Any alleged wrongdoing on the part of the County, however, is denied.

            34.     Paragraphs 109 through 110 of the Complaint of the Complaint contain legal

 conclusions to which no response is required. Any alleged wrongdoing on the part of the County,

 however, is denied.

            35.     Paragraphs 111 through 121 of the Complaint are denied.

            36.     Paragraph 122 of the Complaint is admitted as to the Plaintiff filing suit. Any

 alleged wrongdoing by the County, however, is denied.

            37.     No response is required of Hamilton County to Paragraph 123 of the Complaint.

 Any alleged wrongdoing on the part of the County, however, is denied.

            38.     Paragraphs 124 through 126 of the Complaint of the Complaint contain legal

 conclusions to which no response is required. Any alleged wrongdoing on the part of the County,

 however, is denied.




 4
     The Complaint contains two paragraphs numbered 107. This response is to the first paragraph 107.
 5
     The Complaint contains two paragraphs numbered 107. This response is to the second paragraph 107.

                                                    Page 6 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 6 of 9 PageID #: 112
            39.     Without the aid of discovery, Hamilton County can neither admit nor deny

 Paragraph 127 of the Complaint, and strict proof is demanded.

            40.     Paragraph 128 of the Complaint contains legal conclusions to which no response

 is required. Any alleged wrongdoing on the part of the County, however, is denied.

            41.     Paragraph 129 of the Complaint is denied.

            42.     Paragraph 130 of the Complaint is admitted as to the Plaintiff filing suit. Any

 alleged wrongdoing by the County, however, is denied.

            43.     No response is required of Hamilton County to Paragraphs 131 through 142 6 of

 the Complaint. Any alleged wrongdoing on the part of the County, however, is denied.

            44.     Hamilton County denies that it violated the Plaintiffs’ constitutional rights as

 alleged in Paragraph A of the Demand portion of the Complaint and further denies that the

 Plaintiff is entitled to any damages from it.

            45.     Any allegation in the Complaint not hereinabove admitted, denied or otherwise

 controverted is hereby denied.

                                            AFFIRMATIVE DEFENSES

            46.     The Complaint fails to state a claim and/or cause of action against Hamilton

 County upon which relief can be granted.

            47.     To the extent that any state law claims are alleged in the Complaint, all such claims

 of the Plaintiffs are governed by the Tennessee Governmental Tort Liability Act, Tenn. Code Ann.

 § 29-20-101, et seq., (“GTLA”) and Hamilton County is entitled to all defenses, immunities, and

 protections of said Act.


 6
     The Complaint contains two paragraphs numbered 138. This response is to both paragraphs.

                                                    Page 7 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 7 of 9 PageID #: 113
         48.     Hamilton County cannot be held liable for any damages claimed by the Plaintiff on

 the grounds that the injury sustained by the Plaintiff was not proximately caused by or directly

 related to any unconstitutional practice on the part of the County.

         49.     Hamilton County states that the Plaintiff’s actions constitute comparative fault,

 which either entirely bars recovery from Hamilton County or reduces any recovery against the

 County commensurate with the comparative fault of the Plaintiff.

         50.     Hamilton County further states that, relative to the Plaintiff’s claims under GTLA,

 a jury trial is not applicable.

         51.     Hamilton County acted at all times in accordance with common law, statutory law,

 and constitutional obligations without any actual intent to cause the Plaintiffs harm.

         52.     Any liability of Hamilton County for punitive damages is denied and is limited by

 the Due Process Clause of the United States Constitution.

         53.     The Plaintiffs’ claims fail to rise to the level of constitutional violations sufficient

 to state a claim pursuant to 42 U.S.C. § 1983 (“Section 1983”).

         54.     The Plaintiffs’ claims brought against Hamilton County pursuant to Section 1983

 fail to state a claim upon which relief can be granted on a respondeat superior theory of liability.

         55.     Certain of the Plaintiff’s claims are time-barred.

         56.     Hamilton County was not deliberately indifferent.

         57.     To the extent that the Plaintiffs raise a claim pursuant to the provisions of the

 Tennessee Constitution, Tennessee does not recognize a private cause of action for violations of

 the Tennessee Constitution.




                                              Page 8 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 8 of 9 PageID #: 114
        58.     The Hamilton County Sheriff’s Office appoints only individuals who meet the

 minimum qualifications for police officers found in Tenn. Code Ann. § 38-8-106.

        59.     Hamilton County asserts an intent to seek attorney fees and costs of litigation as

 to federal claims made against it by Kelsey Wilson, as a prevailing party pursuant to F.R.Civ.P. 54.

        60.     Hamilton County is presently without information as to the availability or

 applicability of any other affirmative defenses, in addition to those plead above, and reserves the

 right to amend its Answer to plead any affirmative defenses or matters of avoidance.

        Wherefore, having fully answered, Hamilton County prays that it be dismissed with costs

 assessed against the Plaintiffs.

                                                HAMILTON COUNTY ATTORNEY’S OFFICE


                                                By:     s/Sharon M. Milling
                                                        R. Dee Hobbs, BPR No. 10482
                                                        Sharon McMullan Milling, BPR No. 36876
                                                        625 Georgia Avenue, Suite 204
                                                        Chattanooga, TN 37402
                                                        Phone/Fax: 423-209-6150/6151


                                       CERTIFICATE OF SERVICE

 I hereby certify that on the 24th day of January 2020, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. mail. Parties may access this filing through the Court’s electronic filing system.

                                                        s/Sharon M. Milling




                                              Page 9 of 9
Case 1:20-cv-00016-TRM-CHS Document 11 Filed 01/24/20 Page 9 of 9 PageID #: 115
